DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. JP 2006-006144 A.

Independent Claim 1: Matsui discloses work equipment (1), comprising: 
a work equipment main body (2) including a first travel unit (22), a first travel drive unit (65) for driving the first travel unit, a first energy source (inherent fuel tank) for supplying energy to the first travel drive unit, and a work unit (3); and 
a container device (98) including a second travel unit (unnumbered wheels of 98 seen in Fig. 46), a second travel drive unit (engine, not shown, see the boxed text of page 9 of the attached Matsui et al. document) for driving the second travel unit, a second energy source (inherent fuel tank) for supplying energy to the second travel drive unit, and a collected article container unit (72) configured to store an article collected by the work unit, the container device being detachably connected to the work equipment main body and being configured to travel by itself in a detached state by using the second travel unit (see boxed text of page 9 of attached Matsui doc), as per claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al.

Dependent Claim 7: The device is disclosed as applied above. Matsui further discloses wherein the second travel unit (unnumbered wheels of 98 seen in Fig. 46) of the container device (98) is provided with at least a pair of drive wheels on either side thereof, as per claim 7.
However, Matsui fails to disclose wherein the second travel drive unit is provided with electric motors for individually driving the drive wheels, as per claim 7.
The examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute electric motors to drive the wheels, as per claim 7, since electric motors and engines are old and well-known equivalents for providing drive to vehicles in the art.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. in view of Matsugi et al. EP 2559333 B1.

Dependent Claim 8: The device is disclosed as applied above. However, Matsui fails to disclose wherein the work unit is provided with a cutting blade for mowing, and the collected article is grass clippings, as per claim 8.
Matsugi discloses a similar agricultural work equipment with a collection container (130) wherein the work unit (100) is provided with a cutting blade (not shown, inherent to mower unit 120) for mowing, and the collected article is grass clippings, as per claim 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Matsugi’s lawn mower with the self-driving collection container as disclosed by Matsui to provide the collection container, when full of grass clippings, with a means for detaching from the work unit for attachment of a new, empty container or for emptying of the full container and reattachment thereof.

Response to Arguments
Applicant’s arguments, filed 9/12/2022, with respect to the rejection(s) of claim(s) 1, 7-8 under Burger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsui et al.



Allowable Subject Matter
Claims 2-6, 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While in a different art of endeavor, Morin WO 2016/093911 A1 discloses a robotic vacuum cleaner that, once full, navigates itself to an evacuation station for emptying and returns back to the last point of cleaning to resume vacuuming (page 12, lines 8-14). However, in this case, Morin’s entire vehicle travels to the evacuation station and not the collection container alone, as per claim 2.
With respect to claim 4, any self-navigating collection container of the prior art fails to disclose on-board emptying structure for tilting of the container to empty it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 15, 2022